       Case 3:20-cv-00443-DPJ-FKB Document 56 Filed 08/25/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 DEAN C. BOYD                                                                      PETITIONER

 V.                                               CIVIL ACTION NO. 3:20-CV-443-DPJ-FKB

 RONALD KING;                                                                    RESPONDENT
 DR. WILLIAM BRAZIER; and
 JOAN SHIVERS
                                            ORDER

       Mississippi inmate Dean Boyd brought this suit, pro se, under 42 U.S.C. § 1983. In it,

Boyd claims that he sustained injuries after inhaling carbon monoxide that was released when

prisoners power washed the showers at Central Mississippi Correction Facility. Two of the three

Defendants (Ronald King and Joan Shivers) now seek summary judgment because Boyd never

exhausted his administrative remedies as to the claims against them. See Defs.’ Mot. [26]. That

motion will be granted for the reasons stated in United States Magistrate Judge F. Keith Ball’s

Report and Recommendation. See R&R [52].

       Though the Court adopts the R&R as its opinion, it will briefly address Boyd’s

Objections. Boyd says he exhausted administrative remedies by submitting a grievance that he

“pursued to conclusion.” Objections [54] at 3. True enough, Boyd did initiate and complete the

grievance process regarding his claims for denied medical care. R&R [52] at 4–5; see also

Grievance [26-1] at 8 (seeking “an order . . . demanding that Boyd receive immediate medical

assistance”). But Boyd’s grievance failed to adequately address the claims he asserts against

King and Shivers for the initial decision to power wash the showers. See id. at 5. Indeed, the

grievance never mentioned those claims.

       As such, prison officials lacked ‘“fair notice’ of the problem” that formed the basis of

Boyd’s suit against King and Shivers. Johnson v. Johnson, 385 F.3d 503, 516 (5th Cir. 2004)
        Case 3:20-cv-00443-DPJ-FKB Document 56 Filed 08/25/21 Page 2 of 2




(internal quotation marks removed); see also Thomas v. Joslin, 524 F. App’x 107, 110 (5th Cir.

2013) (holding that grievance concerning lack of medical attention did not fairly notify officials

of claims regarding alleged deliberate indifference and unsafe working conditions). The Court

adopts the R&R in its entirety and grants King and Shivers’s Motion for Summary Judgment

[26].

        SO ORDERED AND ADJUDGED this the 25th day of August, 2021.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE
